Title: From George Washington to Lieutenant Colonel Zebulon Butler, 12 June 1777
From: Washington, George
To: Butler, Zebulon



Sir
Camp at Middle Brook June 12 1777

You will march the Troops of your Regiment and the two Independant Companies with you to Morris Town and there take Post in and about the fortification upon the Hill. You are to Guard the Stores at that place until further Orders.
You will apply to Lt Col. Jere. Olney for the Orders I gave to him by which you will regulate your conduct. I am Sir your most Humble Servant

Go: Washington

